Haywood, J.
delivered the opinion of himself, Judges Whyte and BROWN, Judge Peck being absent.
The declaration states that on the 7th of August, 1819, a hill single was made and signed by Whitesides, his agent, duly authorized, by which he undertook ill sixty days to pay at the Bank of Nashville, to Whitesides, who indorsed to Alfred Balch, who indorsed to the bank ; that on the last day of grace it was presented for payment and was not paid, whereby an action accrued, &c. To this there was a demurrer for several causes, all which were overruled but two, and these two are now to be decided by this Court. The first of these two questions is this : Could the Legislature of Tennessee create a hanking corporation ? To which the answer is, that the Legislature of Tennessee, like the Legislatures of all other sovereign States, can do all things not prohibited by the Constitution of this State or of the United States, and, amongst other things, may establish a banking corporation, with a capacity to sue and be sued, and, of course, to institute and maintain this action.
A second question made is, Whether the bank had power to discount this bill single, and to sue upon it. By the Act of 1807, ch. 103, § 1, art. 14, the hank is not to trade in any sort of stock except bank-bills, &c.; hut by section 19, bonds, notes, and bills shall not be received at the bank unless made payable there, which implies that bills made so payable may be received there. This bill single is of that description the bank may receive, discount, and sue upon it.
Judgment of the Circuit Court atfirmed.